 


113 HRES 412 IH: Amending the Rules of the House of Representatives to require a reading of the names of members of the Armed Forces who died in the previous month as a result of combat operations.
U.S. House of Representatives
2013-11-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV 
113th CONGRESS 
1st Session 
H. RES. 412 
IN THE HOUSE OF REPRESENTATIVES 
 
November 14, 2013 
Mr. Cartwright (for himself, Mr. Jones, Mr. Conyers, Mrs. Napolitano, Mr. Cramer, Mr. Crawford, Mr. Wolf, Mr. LaMalfa, Mr. Poe of Texas, Mr. Bentivolio, Mr. Peters of California, Mr. Foster, Mr. Pascrell, Ms. Sinema, Ms. Ros-Lehtinen, Mrs. Bustos, Ms. Norton, Mr. Enyart, Mr. Barber, Mr. Marino, Mr. Rothfus, Mr. Barletta, and Mr. Collins of New York) submitted the following resolution; which was referred to the Committee on Rules 
 
RESOLUTION 
Amending the Rules of the House of Representatives to require a reading of the names of members of the Armed Forces who died in the previous month as a result of combat operations. 
 
 
That  
(a)clause 1 of rule XIV of the Rules of the House of Representatives is amended by adding after the third item the following new item: 
 
Fourth.On the first legislative day of each month, a reading of the names of members of the Armed Forces who died in the previous month as a result of combat operations.. 
(b)Clause 1 of rule XIV is amended by redesignating the fourth through the ninth items as the fifth through the tenth items. 
(c)Rule XIV of the Rules of the House of Representatives is amended by adding at the end the following new clause: 
 
 7.The Speaker shall not read the name of any member of the Armed Forces under clause 1 if any family member informs the Speaker that they do not wish to have the name of that individual read. . 
 
